     Case 3:19-cv-02292-LAB-DEB Document 20 Filed 08/19/20 PageID.247 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTON EWING                               Case No.: 19cv2292-LAB (KSC)
12                                  Plaintiff,
                                                 ORDER SUBSTITUTING
13     v.                                        COUNSEL; AND
14     US HEALTHCARE SUPPLY, LLC,
                                                 ORDER REQUIRING PLAINTIFF
       et al.
15                                               TO PROSECUTE HIS CLAIMS
                               Defendants.       PRO SE
16
17
18
19          Plaintiff’s counsel filed an ex parte motion to substitute counsel, but did not
20   submit a proposed order in editable electronic format, as required by this District’s
21   Electronic Case Filing Administrative Policies and Procedures Manual, § 2(h).
22   Instead, a form motion signed by Plaintiff and his counsel was emailed, in pdf
23   format, to the chambers’ efile inbox. In future, Plaintiff’s counsel is reminded to
24   comply with the Policies and Procedures Manual. The fact that a form predating
25   electronic case filing is still available online in an older format does not override
26   local requirements.
27          The unopposed motion is GRANTED, and Plaintiff Anton Ewing is
28   substituted in, pro se, in place of Yuri Simpson, Esq.

                                                 1
                                                                                   19cv2292
     Case 3:19-cv-02292-LAB-DEB Document 20 Filed 08/19/20 PageID.248 Page 2 of 2



1          Because he is now proceeding pro se, Ewing is ORDERED to file a copy of
2    the order issued as docket number 82 in case 18cv1455, Ewing v. Oasis Media.
3    He must file it as a notice, not later than August 31, 2020.
4          Ewing is now responsible for prosecuting this action himself. This means,
5    among other things, that he must file a written opposition to the motion to dismiss
6    or transfer (Docket no. 18), as required by Civil Local Rule 7.1(e)(2). The motion
7    to dismiss or transfer is supported by evidence, making it a factual attack. See
8    Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1289 (9th Cir. 1977).
9    Ewing bears the burden of at least making a prima facie showing of jurisdictional
10   facts in order to withstand the motion to dismiss. See Pebble Beach Co. v. Caddy,
11   453 F.3d 1151, 1154 (9th Cir. 2006). Failure to file an opposition when due may
12   constitute consent to the motion’s being granted. See Civil Local Rule 7.1(f)(3)(c).
13
14         IT IS SO ORDERED.
15   Dated: August 19, 2020
16
17                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                                 19cv2292
